Citation Nr: 1041421	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-26 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to an initial rating higher than 10 percent for 
posttraumatic stress disorder.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in November 2007 and in June 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  



REMAND

On the claim of service connection for a bilaterally hearing loss 
disability, in May 2010, the Board remanded the claim to afford 
the Veteran another VA examination.  It is not clear from the 
record whether the VA examination was conducted.  For this 
reason, further development is needed. 

On the claim for increase for posttraumatic stress disorder, 
since the Veteran was last examined by VA in April 2008, the 
evidence of record suggests a material change in the disability, 
warranting a reexamination under 38 C.F.R. § 3.327.  





Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since September 
2008.

2.  Determine whether the Veteran was 
afforded a VA examination on the claim of 
service connection for a bilateral hearing 
loss disability as directed in the Board's 
remand in May 2010. 

Only if the VA examination has not been 
scheduled, then afford the Veteran a VA 
audiology examination to determined 
whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), or less likely than not 
(probability less than 50 percent) that 
any currently present bilateral hearing 
loss disability is attributable to noise 
exposure in service.  

For the examiner's consideration, the 
significant facts of the case are: 

The Veteran served 12 months in 
Vietnam, where he was assigned to an 
infantry unit as a truck driver and 
as a grenadier.  His unit 
participated in at least one combat 
operation, exposing the Veteran to 
the noise of the battlefield.  
Hearing was not tested on separation 
examination. 

After service, the Veteran worked in 
an office environment.



The claims file must be made available for 
review by the examiner. 

3.  Afford the Veteran a VA psychiatric 
examination to determine the current level 
of occupational and social impairment due 
to the service-connected posttraumatic 
stress disorder.

The claims folder should be made available 
to the examiner for review.

4.  After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


